 
EXHIBIT 10.1

AMENDMENT TO PURCHASE AGREEMENT


This AMENDMENT TO PURCHASE AGREEMENT (this “Amendment”) is made and entered into
as of September 30, 2009, by and between HOLLYWOOD MEDIA CORP., a Florida
corporation (the “Company”), and R&S INVESTMENTS, LLC, a Delaware limited
liability company (“Purchaser”).  The Company and Purchaser are sometimes
referred to in this Amendment individually as a “Party” and collectively as the
“Parties.” Unless otherwise expressly defined herein, all capitalized terms used
herein shall have the meanings set forth in the Purchase Agreement.


A.           The Parties executed a Purchase Agreement dated as of August 21,
2008 (the “Purchase Agreement”), pursuant to which the Purchaser purchased from
the Company the Company’s subsidiaries Hollywood.com, LLC, a Delaware limited
liability company (“Hollywood.com”) and Totally Hollywood TV, LLC, a Delaware
limited liability company (Hollywood.com, LLC and Totally Hollywood TV, LLC are
collectively referred to as the “Companies”).


B.           The Parties desire to amend the Purchase Agreement as set forth in
this Amendment to, among other things, clarify the intention of the Parties that
the gross revenue of the Companies that is used to calculate the Earnout Payment
for each Measurement Period under the Purchase Agreement means the aggregate
revenue of the Companies for each Measurement Period as adjusted by increases or
decreases, as the case may be, in gross accounts receivable of the Companies
during the relevant Measurement Period, so that billed but uncollected amounts
are not included in the calculation of gross revenue until such amounts are
collected.


NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, the Parties hereby agree as follows:


1.           Amendment of Purchase Agreement. (a) All references in the Purchase
Agreement to the term “Gross Revenue” is hereby replaced with the term “Adjusted
Gross Revenue.”  The definition of the term “Gross Revenue” in Section 1.1(a) of
the Purchase Agreement is hereby deleted in its entirety and replaced with the
following:


“Adjusted Gross Revenue” shall mean the aggregate revenue of the Companies for
the relevant Measurement Period calculated in accordance with GAAP, adjusted as
follows:  (i) with respect to the initial Measurement Period, “Adjusted Gross
Revenue” shall be decreased by the gross accounts receivable balance on the last
day of the initial Measurement Period and (ii) with respect to all Measurement
Periods following the initial Measurement Period, (A) if the gross accounts
receivable of the Companies on the last day of such Measurement Period is less
than the gross accounts receivable of the Companies on the last day of the prior
Measurement Period, then the amount of such decrease shall be added to “Adjusted
Gross Revenue” for such Measurement Period, and (B) if the gross accounts
receivable of the Companies on the last day of such Measurement Period is
greater than the gross accounts receivable of the Companies on the last day of
the prior Measurement Period, then the amount of such increase shall be
subtracted from “Adjusted Gross Revenue” for such Measurement Period.
 
 
 

--------------------------------------------------------------------------------

 

(b)  In order to allow sufficient time to determine the amount of the Earnout
Payments, the Purchaser shall have a thirty (30) day grace period on the due
date for all Earnout Payments.


2.           Miscellaneous.  Except as otherwise specifically set forth in this
Amendment, all provisions of the Purchase Agreement that are not amended by this
Amendment shall remain in full force and effect.  This Amendment and the
Purchase Agreement constitute collectively the entire agreement among the
Parties with respect to the subject matter of this Amendment and supersede all
prior agreements and understandings, both written and oral, among the Parties
with respect to the subject matter of this Amendment.  This Amendment may be
amended or modified only by an instrument in writing duly executed by the
Parties.  This Amendment is binding upon, inures to the benefit of and is
enforceable by the Parties and their respective successors and assigns.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.


Company:
 
HOLLYWOOD MEDIA CORP.
       
By:
/s/ Robert D. Epstein
Name:
Robert D. Epstein
Title:
Chairman, Special Committee of
 
Directors, on behalf of Special Committee,
 
as Authorized Representative of
 
Hollywood Media Corp.

 


Purchaser:
 
R&S INVESTMENTS, LLC
       
By:
/s/ Mitchell Rubenstein
Name:
Mitchell Rubenstein
Title:
Managing Member

 
 
 

--------------------------------------------------------------------------------

 
